 In the Matter Of PENNSYLVANIA SHIPPING Co.andAMERICAN RADIOTELEGRAPHISTS'ASSOCIATION, LOCAL No. 2.Case No. R-1143Mr. Jack Davis;for the Board.Mr. John J. Burns,of'New York City,for theCompany.Boudin, Cohn&Glickstein.,bySidney Elliott CohnandIrving R.Feinberg,both of New York City,'for the A. C. A.Ornstein d Silverman,byHenry H. Silverman,of NewYork City,for Local No. 2.Mr. LouisJ.Kleinklaus,of New York City, for the C. T. U.Mr. Richard A. Williams,of counsel to the Board.SECOND SUPPLEMENTAL DECISIONANDORDER-February00, 1940STATEMENT OF THE CASEOn January 24, 1939, the National. Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election,1 in theabove-entitled proceeding.The Direction of Election provided thatan election by secret ballot should be conducted as soon thereafter aswas practicable among the radio operators employed by PennsylvaniaShipping Company, Philadelphia, Pennsylvania, herein called theCompany, during the pay-roll period immediately preceding the dateof the balloting, excluding temporary employees but including em-ployees.-who did not work during such pay-roll period because theywere on vacation, to determine whether they desired to be representedfor the purposes of collective bargaining by American Radio Tele-graphists' Association, or by Commercial Telegraphers' Union, herein,called the C. T. U., or by neither.On July 28, 1938, the Board issued'-itsSupplementalDecision,Certification ofRepresentatives, and-110 N. L.R. B. 1380.20 N. L. R. B., No. 61.599 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDOrder,2 in which it withheld certification of any bargaining represent-ative of the radio operators because. of doubt as to the exact identityof the bargaining representative designated at the election.There-after, American Communications Association, herein called A. C.. A.,filed a petition with the Board alleging that it was the, successor toAmerican Radio Telegraphists' Association, Local No. 2, herein calledLocal No. 2, the organization which originally had filed the petitionwith respect to the radio operators of the Company.The.petition ofA. C. A. requested that it be certified instead of Local No.. 2.OnSeptember 5, 1939, the Board notified all parties that unless sufficientcause to the contrary should appear, it would on September 16, 1939,grant the petition of A. C. A. On October 14, 1939, Local No. 2 filedwritten objections denying that A. C. A. was the successor to Local,No. 2, denying, that A. C. -A. was entitled to certification in the steadof Local No. 2, and offering to present evidence in support of its,objections., On October 21, 1939, the Board issued its Order Reopen-ing Record and directed that a further hearing be held to take evidenceon the issue raised by the petition of A. C. A. and the objections ofLocal No. 2 thereto.Pursuant to notice, a hearing was held on November 16 and 18, 1939,in New York City before Joseph L. Maguire, the Trial Examinerduly designated by the Board. The Board, the Company, A. C. A.,Local No. 2, and the C. T. U., were represented by counsel and partici-pated in the hearing.Full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues was afforded all parties.During the course of the hearing, theTrial Examiner made several rulings on motions and on objections tothe admission of evidence.The Board has reviewed the rulings ofthe Trial Examiner and finds that no prejudicial errors were coin-,mitted.The rulings are hereby affirmed. At the close of the hearing,Local No. 2 moved to dismiss the petition of A. C. A. and A. C. A;,moved to dismiss the objections of Local No. 2 to its petition.ThelTrial Examiner reserved ruling on both motions.For the reasonsset forth below, the motion of Local No. 2 is hereby granted and themotion of A. C. A. denied.2 13 N. L.It.B. 1209.This proceeding, prior to October 27, 1939, was consolidated withCases Nos.R-1139, R-1140,R-1141, and R-1142. In the Supplemental Decision, theBoard certified National Marine Engineers'Beneficial Association as exclusive bargainingrepresentative of licensed engineers employed by the Company'in Case No.R-1141, anddismissed certain petitions for investigation and certification of representatives of theCompany's licensed deck officers filed by National Organization Masters, Mates,and Pilotsof America and by United Licensed Officers of U. S. A. In Cases Nos. R-1139, R-1140,and R-1142.The certification and dismissals in these cases are not affected by theaction of the Board in this proceeding,Case No. R-1143.On October 27, 1939, the Boardissued an order severing Cases Nos.R-1139, 11-1140, R-1141, and R-1142 from Case No.R-1143. PENNSYLVANIA SHIPPING COMPANY601The record shows that the. petition for investigation and certifica-tion of representatives was filed on behalf of Local No. 2 by its secre-tary, Fred M. Howe. Subsequent to the Decision and Direction of;Election in.this case, American Radio Telegraphists' Association, theparent organization of Local No. 2, officially changed its name toA. C. A. During the course, of events leading up to such change inname, Local No. 2, under the leadership of Howe, became disaffectedfrom the parent organization.On the ballot subsequently used inthe election held among the Company's radio operators there appearedmerely the designation "American Radio Telegraphists' Association,"without express reference to either Local No. 2 or A. C. A. "AmericanRadio Telegraphists' Association" received a majority of the votescast.Under the circumstances serious doubt exists as to whether theemployees voting intended to designate Local No. 2 as their bargainingagent, or.intended to designate its parent organization entirely irre-spective of affiliation of Local No. 2 to such parent organization. Inview of this, as well as the lapse of time since the election in thisproceeding, we are of the opinion that the petition for investigationand certification of representatives filed by Local No. 2 should bedismissed.Our order in this regard, however, shall not be construedto preclude the immediate filing of a new petition or petitions by anylabor organization claiming to represent the employees here involved.ORDERBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended,IT Is HEREBYORDERED that the petition for investigation and certifi-cation filed by American Radio Telegraphists' Association, Local No.2, be, and it hereby is, dismissed without prejudice.MR. WILLIAM M. LEISERSON took no part in the consideration of theabove Second Supplemental Decision and Order.